Krehnovi stipulated to the sentence that was imposed. We are not
                convinced that the sentence imposed is so grossly disproportionate to the
                crime and Krehnovi's history of recidivism as to constitute cruel and
                unusual punishment.     See Ewing V. California, 538 U.S. 11, 29 (2003)
                (plurality opinion). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.



                                                                  J.




                Parraguirre


                cc:   Hon. Michael Villani, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A